Citation Nr: 1140480	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1964 to August 1966 and additional service with the New York Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York. 

The Veteran, his spouse, and his pastor testified at a hearing before a Decision Review Officer (DRO) at the RO in July 2009.  A transcript of the hearing is associated with the claims file.

In February 2011, the Veteran submitted additional evidence regarding his claim for service connection.  Although he did not include a waiver of his right to have the evidence initially considered by the RO, there is no need for the RO to consider this evidence in view of the Board favorable determination in the decision below.


FINDING OF FACT

The Veteran has been shown to currently have a bilateral knee disorder that is causally or etiologically related to his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a bilateral knee disorder was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for service connection for a bilateral knee disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral knee disorder.  He has contended that he injured his knees while serving with a helicopter crew.  In particular, he has stated that his duties involved jumping out of and climbing into moving helicopters while carrying heavy gear. 

Initially, the Board observes that the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a knee disorder or injury.  He also did not seek treatment immediately following his military service or for many years thereafter.  

Nevertheless, the Board does note that the Veteran's DD Form 214 and a DD 215, correction to DD Form 214, list his military occupational specialty (MOS) as a helicopter mechanic.  He was awarded the Air Medal with Numeral 2 for meritorious achievement while participating in aerial flight.  Thus, it appears likely that the Veteran may have had repetitive motion affecting his knees in service, regardless of whether it was significant enough to warrant treatment.

Moreover, the Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In addition, the Veteran was afforded a VA examination in August 2008 at which time he described the in-service trauma to his knees and indicated that he developed left and right knee problems in service that progressively worsened to the present time.  He also denied having any other type of injury.  The VA examiner reviewed the claims file and performed a physical examination after which he diagnosed the Veteran with left and right knee osteoarthritis.  Significantly, he opined that it was at least as likely as not that the present left and right knee conditions were related to the demands and injuries that the Veteran sustained while on active duty.  In doing so, he did note that there was no documentation in the service treatment records to support the Veteran's history; however, he found the history to be rather exact.

The Veteran was also afforded a VA examination in February 2010 during which a VA examiner diagnosed him with degenerative joint disease of both knees.  However, that examiner did not provide an etiological opinion.

There is simply no medical evidence showing that the Veteran's current bilateral knee disorder is not related to service, and there is no evidence of any intercurrent injury.  The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran has a current bilateral knee disorder that is related to his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for a bilateral knee disorder is warranted. 


ORDER

Entitlement to service connection for bilateral knee disability is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


